 


109 HR 3684 IH: Cleanup and Reconstruction Enhancement Act (CARE Act)
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3684 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Flake (for himself, Mr. Sam Johnson of Texas, Mr. Wilson of South Carolina, Mr. Kline, Mr. McHenry, Mr. King of Iowa, Mr. Shadegg, Mr. Barrett of South Carolina, Mr. Bishop of Utah, Mr. Herger, Mr. Culberson, Mr. Tiahrt, Mr. Goode, Mr. Tancredo, Mr. Wicker, Mr. Pitts, Mr. Barton of Texas, Mr. Istook, Mr. Brown of South Carolina, Mr. Feeney, Mr. Chabot, Mrs. Myrick, Mr. Gohmert, Mr. Hensarling, Mr. Doolittle, Mr. Gingrey, Mr. Franks of Arizona, Mr. Pence, Mr. Wamp, and Mr. Garrett of New Jersey) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To suspend the Davis-Bacon wage rate requirements for Federal contracts in areas declared national disasters. 
 
 
1.Short TitleThis Act may be cited as the Cleanup and Reconstruction Enhancement Act (CARE Act).  
2.Suspension of Davis-Bacon wage requirements in national disaster areasSection 3147 of title 40, United States Code, is amended by adding at the end the following: In any area that the President determines to be a major disaster under section 102(2) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(2)), the provisions of this subchapter shall not apply for a period of 1 year from the date on which the President makes such determination. 
 
